341 F.2d 299
FLORIDA EAST COAST RAILWAY COMPANY et al., Appellants,v.BROTHERHOOD OF RAILROAD TRAINMEN, AFL-CIO, Appellee.
No. 22310.
United States Court of Appeals Fifth Circuit.
Feb. 15, 1965.

William B. Devaney, Washington, D.C., for appellants.
Neal Rutledge, Allan Milledge, Miami, Fla., for appellee.
Before RIVES, BROWN and BELL, Circuit Judges.
PER CURIAM.

It is ordered by the Court that:

1
(1) The motion of the appellants, Florida East Coast Railway Company and R. W. Wyckoff, for stay of the order on Rule to Show Cause entered on February 12, 1965, be, and the same is hereby denied;


2
(2) The petition of Thomas Edwin Herwick, Et Al., for leave to intervene to request a stay of the order of February 12, 1965, be, and the same is hereby denied;


3
(3) The motion of the appellee to dismiss the appeal be, and it is carried with the case.